Title: To Thomas Jefferson from Louis Thomas Villaret de Joyeuse, [16 February 1802]
From: Joyeuse, Louis Thomas Villaret de
To: Jefferson, Thomas


          
            Monsieur le président.
            [16 Feb. 1802]
          
          Votre excellence doit avoir été prevenu par le chargé d’affaires de la République française, que son Armée Navale était entrée dans les ports de St. Domingue. Le Gouvernement a voulu mettre un terme aux troubles civils et aux longues Calamités qui désolaient cette Colonie. Des forces considérables, un Capitaine général précédé par une réputation méritée de justice et d’humanité, Beau frere du premier Consul et longtemps distingué à la tète de nos armées; une administration entière, dont tous les membres sont connus par leurs lumieres et leur intégrité, tels étaient les bienfaits que la france envoyait à St. Domingue. Des Rebelles les ont accueillis par le feu et l’incendie; et la ville du Cap, à peine rebatie, a été de nouveau réduite en cendres par des Negres révoltés, qui n’ont pu fermer aux Vaisseaux de la république une rade qui lui appartient.
          En annonçant ces évenemens à votre excellence, je crois [juste] de réclamer d’elle et du gouvernement Américain, les services [que] tous les peuples civilisés [se] doivent en pareille occasion. Je suis profondément convaincu que le premier et le plus fidele Allié des Etats unis, trouvera toujours leurs ports ouverts à ses flottes et à ses besoins. Je crois aussi fermement que l’interêt aveugle de quelques particuliers, se taira devant l’interét général des nations, et qu’aucun navire Américain n’apportera désormais des Armes, des vivres ou des munitions dans les ports occupés par les rebelles de St. Domingue, [cette] Colonie étant déclarée en état de siege.
          De mon côté, Monsieur le Président, j’apporterai [les] soins les plus empressés à faire respecter le commerce li[bre] de vos Concitoyens, dans toutes les rades soumises à l’[armée] Navale de la République. Je me plais à vous en [donner] l’assurance en vous prians d’agréer mon respect.
          
            Villaret
          
          
          Editors’ translation
          
            Mister President.
            [16 Feb. 1802]
          
          Your excellency must have been informed by the chargé d’affaires of the French Republic that its navy had entered the ports of Saint-Domingue. The government wanted to put an end to the civil unrest and continual catastrophes which have afflicted this colony. Sizable forces, a general with a deserved reputation for justice and humaneness—the first consul’s brother-in-law, who has long distinguished himself at the head of our armed forces—and an administrative corps whose members are all known for their enlightenment and integrity: such were the blessings that France sent to Saint-Domingue. Rebels welcomed them with fire and conflagration; and the hardly rebuilt town of Cap-Français was again reduced to ashes by rebelling negroes who were unable to close off to the republic’s vessels a harbor that belongs to her.
          By informing your excellency of these events, I feel justified in requesting from you and the American government the services that all civilized people must render to one another in such circumstances. I am deeply convinced that the first and most faithful ally of the United States will always find its ports open to her ships and other needs. I also firmly believe that the blind interests of a few individuals will cede to the general interest of nations, and that from now on no American ship will bring arms, supplies, or ammunition to ports occupied by the Saint-Domingue rebels, this colony being acknowledged as under siege.
          For my part, Mister President, I shall be most assiduous in insuring that the free trade of your fellow citizens is respected in all harbors that are controlled by the republic’s navy. I am pleased to give you this assurance, and beg you to accept my respect.
          
            Villaret
          
        